Citation Nr: 9902450	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis (tinea pedis and tinea cruris) with calluses, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from March 1963 to February 
1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veterans claim of 
entitlement to an increased evaluation for dermatophytosis 
(tinea pedis and tinea cruris) with calluses, as well as his 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REMAND

The veteran claims that his service-connected dermatophytosis 
(tinea pedis and tinea cruris) with calluses, currently 
evaluated as 30 percent disabling, warrants a higher 
disability evaluation.  He also maintains that he is unable 
to secure or follow a substantially gainful occupation due 
solely to impairment resulting from this service-connected 
disability.  A review of the record, however, discloses that 
additional development is needed prior to adjudication by the 
Board.  While the Board regrets the delay associated with 
this REMAND, this action is necessary to ensure that the 
veterans claims are fairly adjudicated. 

In connection with his claims, the veterans dermatophytosis 
(tinea pedis and tinea cruris) with calluses was examined by 
the VA in June 1997.  At that time, he was afforded both a 
joints examination and a dermatology examination.  The Board 
notes that the examiner who performed the orthopedic part of 
the examination indicated that he had reviewed the veterans 
claims folder and found that multiple previous dermatology 
examinations reflected no significant progression of the skin 
changes of the veterans feet; he therefore, found that the 
skin changes of the veterans feet have been stable and were 
not severe.  However, while the Board acknowledges this 
physicians statement, the Board finds the June 1997 
dermatology examination to be inadequate for rating purposes.  
In this respect, the examiner noted that a KOH between the 
4th and 5th toe of the left foot was negative, probably as a 
result of partial treatment with topical antifungal 
medication.  However, the examiner failed to provide any 
other findings regarding the veterans skin condition to 
include whether this condition was manifested by ulceration, 
extensive exfoliation or crusting, or whether any systemic or 
nervous manifestations were present.  The examiner also 
failed to include any findings pertaining to the veterans 
right foot.  Therefore, the veteran should be afforded an 
additional dermatological examination by the VA of his 
dermatophytosis (tinea pedis and tinea cruris) with calluses.  
See Ardison v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that fluctuation in symptomatology may require additional 
evaluation to allow for an informed determination).  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (where an 
examination report is incomplete, the Board must await its 
completion before deciding the veterans claim).

The Board further points out that the claim of entitlement to 
a total rating based on individual unemployability by reason 
of a service-connected disability (TDIU) is inextricably 
intertwined with the increased rating claim.  Since the 
veteran does not presently meet the percentage requirements 
for a total disability rating, any potential increased rating 
for dermatophytosis (tinea pedis and tinea cruris) with 
calluses may bear significantly on a Board decision as to a 
TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (a TDIU rating claim predicated on a particular 
service-connected condition is inextricably intertwined with 
an increased rating claim regarding the same condition); see 
also Parker v. Brown, 7 Vet. App. 116, 118-19 (1994).  Thus, 
the veterans TDIU claim must be referred back to the RO for 
adjudication after the requirements of this remand have been 
met.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a 
dermatological examination by the VA to 
determine the nature and extent of his 
service-connected dermatophytosis (tinea 
pedis and tinea cruris) with calluses.  
The claims file should be made available 
to the examiner for review.  All 
indicated studies should be performed.  
The examiner should be specifically 
requested to address whether there is any 
ulceration, extensive exfoliation or 
crusting and, if so, to what extent.  The 
examiner should also determine whether 
any systemic or nervous manifestations 
are present, and whether this condition 
is exceptionally repugnant.  Finally, the 
examiner should provide an opinion as to 
whether the veterans dermatophytosis 
(tinea pedis and tinea cruris) with 
calluses alone precludes the veteran from 
securing or following a substantially 
gainful occupation.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the requests 
set forth in this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for the veterans 
dermatophytosis (tinea pedis and tinea 
cruris) with calluses in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.  The RO 
should then consider whether the veteran 
is entitled to a to a total rating based 
on individual unemployability by reason 
of this service-connected disability.

4.  If any determination made remains 
unfavorable, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action of the veteran is required until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
